323 So. 2d 691 (1975)
Ron W. LAUGHLIN, Appellant,
v.
The STATE of Florida, Appellee.
William K. McGUIRE, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 75-117, 75-128.
District Court of Appeal of Florida, Third District.
November 12, 1975.
Rehearing Denied January 12, 1976.
Quinn & Payne, Key West, for appellants.
Robert L. Shevin, Atty. Gen., and William L. Rogers, Asst. Atty. Gen., and Joseph F. Iracki, Legal Intern, for appellee.
Before BARKDULL, C.J., and HAVERFIELD and NATHAN, JJ.
BARKDULL, Chief Judge.
By these appeals, we are called upon to review the convictions and sentences of two defendants found guilty by a jury of possession of more than 5 grams of marijuana.
The appellants urge error, going to the sufficiency of the evidence, which we find not to be well taken. State v. Sebastian, Fla. 1965, 171 So. 2d 893; Decca v. State, Fla.App. 1966, 186 So. 2d 92; Stewart v. State, Fla.App. 1969, 221 So. 2d 155; Zicca v. State, Fla.App. 1970, 232 So. 2d 414. The appellants also urge error in a *692 posttrial order refusing to require a newspaper reporter to reveal the source of an alleged rumor. Initially, we seriously doubt that a proper procedure was followed in the trial court and, secondly, even if such a procedure was correct [which we do not here pass upon] no error has been demonstrated, because it would have been a violation of the reporter's First Amendment rights to require him to respond to the question in an open trial proceeding. Morgan v. State, Fla.App. 1975, (opinion filed September 26, 1975); Branzburg v. Hayes, 408 U.S. 665, 92 S. Ct. 2646, 33 L. Ed. 2d 626.
Therefore, for the reasons above stated, the convictions and sentences thereon be and the same are hereby affirmed.
Affirmed.